t c summary opinion united_states tax_court elliot virgil wilkerson petitioner v commissioner of internal revenue respondent docket nos 429-00s 3379-00s filed date elliot virgil wilkerson pro_se robert w west for respondent couvillion special_trial_judge these consolidated cases were heard pursuant to sec_7463 in effect when the petitions were filed ’ the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the years at issue respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes for and respectively the sole issue for decision is whether by virtue of an agreement between petitioner's employer and the labor_union of which petitioner was a member the compensation paid to petitioner for the years at issue is excludable from income under sec_61 some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner's legal residence at the time the petitions were filed was dothan alabama during the years at issue petitioner was an equipment operator for great northern nekoosa corp a subsidiary of georgia pacific corp the company at a wood-chipping mill known as the cedar springs operation petitioner began his work with the company in he was a member of local of the united paperworkers international union afl-cio the union there was a collective bargaining agreement between the company and the union sometime prior to the years at issue the company made plans to construct a new mill at cedar springs and considered having the new mill operated by contract employees who would not be members of the union as expected the union vehemently opposed such plans however after several conferences and meetings between the union and the company an agreement was reached that would allow union workers to operate the new mill a memorandum of understanding the memorandum was entered into between the company and the two unions that represented the employees in the memorandum the employees agreed that there would be no grievances arbitrations nlrb charges or any other litigation surrounding the new longwood chipping operations this provision represented a forfeiture of rights that the employees had in the collective bargaining agreement the new mill accordingly was staffed by the company's union employees including petitioner for the years at issue petitioner's employment was at the new mill and was subject_to the terms of the memorandum for the year petitioner's wages with the company were dollar_figure and for his wages were dollar_figure on his federal_income_tax return for petitioner included the dollar_figure as income however he later filed an amended_return for in which he excluded from income the dollar_figure in wages he earned with the company on his federal_income_tax return for petitioner did not include as income any wage or salary income including the dollar_figure paid to him by the company petitioner's amended_return was not processed by the internal_revenue_service as a return but was instead treated as a claim_for_refund which was disallowed in the notice_of_deficiency for respondent determined that the dollar_figure petitioner earned from the company during constituted salary or wage income in the notice_of_deficiency for respondent determined that petitioner failed to include in income a state_income_tax refund of dollar_figure petitioner received that year petitioner conceded the state_income_tax refund for but contends he made an overpayment of taxes for because of his inclusion of the wages he received from the company that year for petitioner contends the wages he received that year from the company are not includable in gross_income petitioner contends that because he and the other employees of the company forfeited certain rights they otherwise possessed as employees under the collective bargaining agreement they were reduced to what he referred to as nonentities and as such their income is not taxable petitioner argues that he and his fellow employees were reduced to a status less than all other taxpayers and therefore should not be liable for federal income taxes petitioner cited no authority for his position and indeed there is no such authority to support his position sec_61 provides that gross_income includes all income from whatever source derived unless otherwise provided the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 see also 716_f2d_693 9th cir revg 79_tc_398 all realized accessions to wealth are presumed taxable_income unless the taxpayer can demonstrate that an acquisition is specifically exempted from taxation moreover sec_1_61-2 income_tax regs provides that wages salaries commissions paid salesmen are income to the recipients unless excluded by law the amounts petitioner received from his employer represented payments for his services those amounts represented compensation_for services rendered those amounts are includable in gross_income whatever rights petitioner surrendered or forfeited in his employment relationship with the company have no bearing on the tax consequences of the amounts paid to petitioner for his services petitioner's argument therefore is rejected and respondent is sustained reviewed and adopted as the report of the small_tax_case division decisions will be entered for respondent
